Citation Nr: 1743268	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-27 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for basal cell carcinoma, to include as secondary to service-connected furunculosis-folliculitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1974 to October 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.    

As an initial matter, the Board previously denied the Veteran's claim for an increased rating in excess of 0 percent for his service-connected furunculosis-folliculitis in November 2013.  The record does not reveal any disagreement by the Veteran or his representative with that denial and there has been no subsequent claim or appeal as to this issue.  The Board notes that the RO erroneously readjudicated the issue of increased rating for furunculosis-folliculitis in the April 2016 Supplemental Statement of the Case that it issued for the current claim on appeal.  Accordingly, the Board does not have jurisdiction over this issue and no claim for an increased rating for furunculosis-folliculitis is before the Board on appeal.  If the Veteran desires to file another claim for an increased rating for his service-connected furunculosis-folliculitis, the RO is encouraged to assist him in doing so by providing him VA Form 21-526.    

This case was previously before the Board in November 2013.  At that time, the Board remanded the Veteran's claim for additional development of the medical evidence.  As the actions specified in the remand have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 





FINDING OF FACT

The Veteran's basal cell carcinoma was not incurred in or caused by military service.   The only medical opinion to address the etiology of the Veteran's basal cell carcinoma weighs against the claim, on a direct and secondary basis


CONCLUSION OF LAW

The criteria for service connection for basal cell carcinoma, to include as secondary to service-connected furunculosis-folliculitis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Pursuant to the Veteran's Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. §§ 3.159.

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA's duty to notify was satisfied by a letter dated December 2011.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The duty to assist the Veteran in the development of his claim has been met.  All potentially relevant evidence necessary to adjudicate the claim has been identified and obtained, including the Veteran's service treatment records, personnel records, and post-service VA and private medical records.  Most recently, the Veteran was provided a VA medical examination in November 2015 pursuant to the Board's November 2013 remand.  The Board finds that this VA examination provides the necessary findings to make this adjudication.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist; accordingly, the Board will proceed with appellate review.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

II.  Entitlement to Service Connection for Basal Cell Carcinoma 

Legal Criteria

The Veteran contends that his basal cell carcinoma is related to military service.  The Veteran has stated that throughout his active duty service as a pilot in the Air Force, he was assigned to aerial refueling aircraft and flew many missions in which he was exposed to high-powered aircraft radars, ship radars, and other types of targeting radars.    

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires:  (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, to include a malignant tumor such as basal cell carcinoma, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).  First, direct service connection must be considered by way of in-service incurrence or aggravation therein, including presumptive service connection for chronic diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Second, if a Veteran participated in service in a radiation-risk activity (as defined by statute and regulation), and after service developed one of certain enumerated cancers, it will be presumed that the cancer was incurred in service.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Third, if a Veteran was exposed in service to ionizing radiation, and after service, developed one of the specifically enumerated diseases within a period specified for each by law, then his claim is referred to the Under Secretary for Benefits who must determine, based on the extent of the exposure, whether there is a reasonable possibility that the disease was incurred in service.  38 C.F.R. § 3.311.

A 'radiation-exposed Veteran' is one who, while serving on active duty or on active duty for training or inactive duty for training, participated in a radiation-risk activity.  'Radiation-risk activity' is defined to mean on-site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States Forces during the period beginning on August 6, 1945, and ending July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupation forces in Hiroshima or Nagasaki during the period beginning on August 6, 1945, and ending on July 1, 1946.  38 C.F.R. § 3.309(d).

38 C.F.R. § 3.311 provides instruction in the development of claims based on exposure to ionizing radiation.  Pursuant to 38 C.F.R. § 3.311, 'radiogenic disease' is defined as a disease, including those enumerated under the regulation, that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).  The United States Court of Appeals for the Federal Circuit has held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for any given disability, the claim must nonetheless be reviewed to determine whether service connection can be established on a nonpresumptive direct incurrence basis.  See Combee, 34 F.3d at 1043-44.  Thus, the Board must not only determine whether the Veteran has a disability that is recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability is otherwise the result of active service.

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §  3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. §  3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439  (1995).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  




Analysis

In this case, the Veteran asserts that his basal cell carcinoma is related to hazardous radar exposures that he encountered in his military service as an Air Force pilot or in the alternative, as secondary to his service connected furunculosis-folliculitis.  

The Board notes that the Veteran has a current disability.  VA and private treatment records indicate that the Veteran has been diagnosed and treated for basal cell carcinoma seven times.  His first episode was in November 2000 on his nasal tip.  Subsequent episodes occurred in January 2001 (nose), November 2002 (nose), February 2003 (nose), December 2005 (neck), April 2013 (preauricular), and October 2015 (chest).   

With regard to the Veteran's theory of entitlement related to hazardous radar exposure, the Board notes that the Veteran's DD 214 confirms that he served as an Air Force pilot.  However, presumptive service connection for a disability that is claimed to be attributable to exposure to ionizing radiation is not applicable in this case.  The Veteran's claim is based on his reported exposure to high-powered radar equipment, which is considered non-ionizing radiation.  The Court has taken judicial notice that radar equipment emits microwave-type, non-ionizing radiation which is not subject to review under the ionizing radiation statute and regulations.  See Rucker v. Brown, 10 Vet. App. 67, 69, 73-74 (1997).  Furthermore, the Veteran does not contend, and the evidence does not establish, that he was exposed to ionizing radiation so as to permit the application of 38 C.F.R. § 3.311.  Therefore, because the Veteran's claim does not involve exposure to ionizing radiation, the Board will consider the Veteran's claim on the basis of direct service connection.  See Combee, 34 F.3d at 1043-44.    

The Veteran's service treatment records are negative for diagnosis or treatment for basal cell carcinoma.  The earliest diagnosis in the record is in November 2000, 20 years after leaving service.  Per the Board's remand directives, the Veteran was afforded a VA medical examination in November 2015 to determine if his basal cell carcinoma was etiologically related to his military service.  During the examination, the Veteran reported no excessive sun exposure during his time in service.  Following a thorough examination, the VA examiner determined that the Veteran's basal cell carcinoma was less likely than not incurred in or caused by military service or related to or aggravated by his service connected furunculosis-folliculitis.  The examiner opined that the development of basal cell carcinoma is most likely related to aging, fair skin, and normal sun exposures over the Veteran's lifetime.  The examiner's conclusions were supported by a thorough review of the Veteran's claims file and private medical records, as well as a complete medical rationale for her findings.  

When considering the probative value of medical opinion evidence, the Board considers the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Given the foregoing, the Board has assigned great probative weight to the medical opinion expressed by the November 2015 VA examiner.                    

Significantly, moreover, neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claim for service connection. The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board takes note that the Veteran has asserted in his correspondence that he believes his basal cell carcinoma to be caused by exposure to radar emissions.  The Veteran is competent to report on matters observed or within his personal knowledge, such as his symptoms or medical history.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the etiology of his condition is a complex medical question that is not within the competency of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board considers the medical opinion of the VA examiner to be more probative than the lay opinion of the Veteran in regard to causation. 

For the foregoing reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for basal cell carcinoma, on a direct and secondary basis.  Because the evidence fails to establish that the disability was incurred in or caused by service or is proximately due to or aggravated by a service-connected disability, the Veteran's claim does not satisfy the criteria for service connection.  As such, entitlement to service connection for basal cell carcinoma is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

Entitlement to service connection for basal cell carcinoma, to include as secondary to service-connected furunculosis-folliculitis, is denied.  



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


